 



Exhibit 10.1
EMPLOYMENT AGREEMENT
          THIS “AGREEMENT” is made as of May 11, 2007, between Allied Holdings,
Inc., a Georgia corporation (the “Company”), and Mark J. Gendregske (the
“Executive”), a resident of the State of Michigan.
          In consideration of the mutual covenants contained herein and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereto agree as follows:
          1. Employment. The Company shall employ the Executive, and the
Executive hereby accepts employment with the Company, upon the terms and
conditions set forth in this Agreement for the period beginning on the 1st of
June 2007 and ending as provided in paragraph 4 hereof. Executive will be
providing notice of termination to his current employer on or about May 11, 2007
with an effective termination date of May 31, 2007. Should his current employer
terminate the employment relationship prior to May 31, 2007, Executive’s
employment under the terms of this Agreement shall begin on the day following
his termination by his current employer.
          2. Position and Duties.
          (a) During the Employment Period, the Executive shall serve as
President and Chief Executive Officer (“CEO”) of the Company and shall have the
normal duties, responsibilities, functions and authority of the President and
CEO, subject to the power of the Board to expand or limit such duties,
responsibilities, functions and authority and to override actions of officers of
the Company.
          (b) During the Employment Period, the Executive shall report to the
Board and shall devote his best efforts and his full business time and attention
(except for permitted vacation periods, reasonable periods of illness or
incapacity, reasonable and customary time spent on civic, charitable and
religious activities and personal investments) to the business and affairs of
the Company and its Affiliates. The Executive shall perform his duties,
responsibilities and functions to the Company and its Affiliates hereunder to
the best of his abilities in a diligent, trustworthy, businesslike and efficient
manner. The Company acknowledges and agrees that Executive may serve on the
Board of Directors of APC Management Group, Inc. However, this consent may be
withdrawn at any time if Executive spends more than 20 hours per month on such
Board activity (when taken together with all other outside non-Company
activities) and/or if such Board activity as determined by the independent
directors of the Company in any way competes with the Company or interferes with
Executive’s duties as CEO.
          (c) During the Employment Period, the Executive shall be a member of
the Company’s Board.
          (d) For purposes of this Agreement, “Affiliates” shall mean any
corporation or other entity of which the securities or other ownership interests
having the voting power to elect

1



--------------------------------------------------------------------------------



 



Mark J. Gendregske Employment Agreement — continued
a majority of the Board of Directors or other governing body are, at the time of
determination, owned by the Company, directly or through one of more Affiliates.
          3. Compensation and Benefits.
          (a) During the Employment Period, the Executive’s base salary shall be
$475,000.00 per annum or such other rate as the Board may determine from time to
time (as adjusted from time to time, the “Base Salary”), which salary shall be
payable by the Company in regular installments in accordance with the Company’s
general payroll practices. It is agreed that the Executive’s salary may be
increased by the Board, but may not be decreased without the Executive’s
approval. In addition, during the Employment Period, the Executive shall be
entitled to participate in all the Company’s employee benefit programs
(including but not limited to all medical, dental and life insurance programs)
for which senior executive employees of the Company are generally eligible, and
such employee benefit programs shall be substantially similar to those the
Company has in place as of the date hereof. The Executive’s immediate family
shall also be entitled to participate in all medical, dental and life insurance
programs in accordance with the terms of those plans. The Executive shall
receive a car allowance of $1,000.00 per month.
          (b) The Executive shall be entitled to receive a one-time signing
bonus of $125,000.00, payable on the first day of employment or as soon as
administratively practical thereafter. This amount is provided in recognition of
compensation and benefits which may be forfeited with Executive’s prior
employment. Should the Executive voluntarily resign his employment within six
(6) months, the Executive will reimburse the Company in full.
          (c) The Executive, and his family (including the three children of
Executive’s wife), shall be entitled to medical and dental insurance as of the
date of hire. If the Company’s insurance programs require a waiting period
before the Executive become eligible, the Company will pay the Executive’s
portion of the COBRA payments during that waiting period. If Executive’s wife’s
children cannot be covered under the Company’s medical and dental plans, the
Company will pay the COBRA costs for the three children.
          (d) The Executive shall be entitled to the rights guaranteed under
FMLA upon commencement of employment, even though not entitled to rights under
the Act for one (1) year.
          (e) Executive shall receive five (5) weeks of vacation per employment
year.
          (f) During the Employment Period, the Company shall reimburse the
Executive for all reasonable expenses incurred by him in the course of
performing his duties and responsibilities under this Agreement which are
consistent with the Company’s policies in effect from time to time with respect
to travel, entertainment and other business expenses, subject to the Company’s
requirements with respect to reporting and documentation of such expenses.
          (g) The Company shall reimburse the Executive for the reasonable costs
and expenses incurred by the Executive in re-locating the Executive and his
family to the Atlanta, Georgia area. For purposes of this Agreement, reasonable
costs and expenses shall include travel

2



--------------------------------------------------------------------------------



 



Mark J. Gendregske Employment Agreement — continued
and hotel expenses for the Executive and his spouse to research appropriate
living accommodations up to a maximum of three (3) round-trips, actual moving
expenses for the Executive’s household goods, and temporary living expenses in
the Atlanta, Georgia area for the Executive and his family not to exceed one (1)
year; provided, however, that temporary living expenses and commuting airfare
shall not exceed $30,000.00 in the aggregate. If the Executive sells his
Clarkston home, the Company will make up the difference between the sale price
and the purchase price paid by Executive in February 2007 up to a maximum of
$50,000.00. In addition, the Company will reimburse the Executive for real
estate broker fees, closing costs, transfer fees and attorney fees (attorney
fees not to exceed $10,000) relating to the purchase of a new residence in the
Atlanta, Georgia area and the sale of his residence in Clarkston, Michigan. All
such costs and expenses are to be reviewed and approved in advance by a
designated representative of the Company. To the extent the Executive is taxed
on any part of these reimbursements for costs and expenses, the Company will
“gross up” such reimbursements to ensure that the Executive’s reimbursement is
equal to 100% of his out-of-pocket costs and expenses.
          (h) The Executive shall be eligible to participate in any Company plan
relating to the awarding of stock (including but not limited to restricted
stock) or the awarding and granting of any options. Any awards to the Executive
relating to the Company’s stock or stock options shall be totally at the
discretion of the Company’s Board of Directors. Notwithstanding the foregoing,
the Executive will be granted options (the “Value Increase Options”)
representing three percent (3%) of the increase in the Company’s “equity value.”
For purposes of calculating the Value Increase Options, equity value as of the
date of this Agreement shall equal the $183 million. Stock option programs
involving the Executive shall have (subject to the approval of the Company’s
Board of Directors) the following provisions and elements:
     (i) With respect to all options, they will vest over a five (5) year period
on a cliff vesting basis with 20% vesting on the first anniversary date of the
Executive’s employment and 20% vesting thereafter on each additional anniversary
date of the Executive’s employment.
     (ii) With respect to the Value Increase Options, the “option period” will
commence on the date of employment of the Executive and the options granted will
be valid for ten (10) years.
          (i) In addition to the Base Salary, the Executive shall be eligible to
receive a bonus during the Employment Period based upon the Executive’s
performance and the Company’s operating results during such year, calculated and
payable in accordance with any Company executive bonus plan. Currently the
following formula is in effect with respect to the Executive’s bonus. If in any
fiscal year the Company achieves EBITDA based on the budget approved by the
Company’s Board of Directors for that fiscal year, the Executive’s bonus shall
be 100% of Base Salary1. If EBITDA for that period of time is below 85% of
budget, no bonus will be payable. If EBITDA is 115% of budget, the base bonus of
100% of Base Salary shall be increased by 50%, so that the total bonus will be
150% of Base Salary. If EBITDA is at or above 85% and below 115% of budget, then
the bonus payable will be adjusted accordingly based on
 
1  In the current fiscal year, Executive is eligible for the full fiscal year
bonus, not subject to pro-rating.

3



--------------------------------------------------------------------------------



 



Mark J. Gendregske Employment Agreement — continued
actual performance. The Board of Directors shall have discretion in awarding
bonuses where EBITDA for the Company is above 115% of budget.
          (j) All amounts payable to the Executive as compensation hereunder
shall be subject to all required withholding by the Company.
          (k) The Company shall pay directly to the firm of Van Suilichem &
Associates, P.C., attorney fees in an amount not to exceed $10,000 for advice in
connection with this Agreement.
          4. Term.
          (a) The employment period (the “Employment Period”) shall end upon:
(i) the Executive’s resignation, death or period of total mental or physical
disability or incapacity lasting longer than six (6) months (as certified by a
healthcare provider); or (ii) the Company’s termination of the Executive’s
employment at any time for Cause (as defined below); or (iii) without Cause upon
thirty (30) days written notice. Except as otherwise provided herein, any
termination of the Employment Period by the Company shall be effective as
specified in a written notice from the Company to the Executive. Should Company
terminate Executive for Cause, the termination notice shall be put in writing
and a detailed explanation shall be provided as to each element of cause with
supporting documentation.
          (b) If the Executive’s employment is terminated by the Company without
Cause, or for “Good Reason”, as a severance payment, the Executive shall be
entitled to one and a half (1 1/2) times his Base Salary, COBRA payment by the
Company for eighteen (18) months, and one and a half (1 1/2) times his prior
year’s bonus, which amounts shall constitute a “Severance Payment.” Notice of
termination without Cause or termination for good reason shall be put in writing
and delivered to the other Party before it shall be effective. No Severance
Payment shall be made until and unless the Executive has executed and delivered
to the Company a general release reasonably acceptable to the Company and only
so long as the Executive has not breached the provisions of paragraphs 5, 6 and
7 hereof. In addition to the Severance Payments, the Executive shall be entitled
to any and all stock options or other incentive compensation that has vested in
accordance with the plans associated with stock options and incentive
compensation. The Sale (as defined below) of the Company shall constitute a
termination of the Executive’s employment by the Company without Cause. However,
if the Executive’s employment continues after a Sale of the Company at terms
equally as favorable to those as set forth in this Employment Agreement, then
such Sale shall not constitute a termination of the Executive’s employment
without Cause unless the Executive elects to leave the Company, and provides
notice of his election to the Company within 4 months of the Sale, as a result
of the Sale in which case such Sale will be a termination without Cause. For the
purposes of this Agreement, a Sale of the Company shall mean that the Company
undergoes a change of control or ownership whereby the Company is sold,
reorganized, merged or consolidated with one or more companies or entities as a
result of which the owners of all of the outstanding shares of the common stock
of the Company immediately prior to such Sale, reorganization, merger or
consolidation own in the aggregate less than fifty percent (50%) of the
outstanding shares of the common stock of the Company. Severance Payment shall
be paid in a

4



--------------------------------------------------------------------------------



 



Mark J. Gendregske Employment Agreement — continued
lump sum and shall not be subject to offset for new employment by Executive and
there shall be no duty of Executive to mitigate damages by seeking new
employment.
          (c) If the Employment Period is terminated by the Company for “Cause”
or is terminated pursuant to clause (a)(i) above, the Executive shall only be
entitled to receive his Base Salary through the date of termination or
expiration and shall not be entitled to any other salary, compensation or
benefits from the Company or its Affiliates thereafter except as required by
law.
          (d) Except as otherwise expressly provided herein, all of the
Executive’s rights to salary, bonuses, fringe benefits and other compensation
hereunder which accrue or become payable after the termination or expiration of
the Employment Period shall cease upon such termination or expiration, other
than those expressly required under applicable law (such as COBRA). The Company
may offset any amounts the Executive owes it or its’ Affiliates against any
amounts it or its Affiliates owes the Executive hereunder.
          (e) For purposes of this Agreement, “Cause” shall mean; (i) the
conviction of a felony or other crime involving moral turpitude, the entry of a
plea of guilty or nolo contendere to a felony or the commission of any other
material act or omission involving substantial dishonesty or disloyalty which
results in substantial economic harm to the Company, or fraud with respect to
the Company or any of its Affiliates; (ii) reporting to work under the influence
of alcohol or illegal drugs, the use of illegal drugs (whether or not at the
workplace) or other repeated conduct causing the Company or any of its
Affiliates substantial public disgrace or disrepute or economic harm;
(iii) substantial and repeated failure to perform duties as reasonably and
lawfully directed by the Board in writing and failure to cure within 30 days of
written notice from the Board; (iv) gross negligence or willful misconduct with
respect to the Company or any of its Affiliates or (v) any other material breach
of this Agreement.
          (f) For purposes of this Agreement, “Good Reason” shall mean a
reduction in Executive’s pay, benefits, title or responsibilities, except with
the express written agreement of the Executive or a material breach by the
Company of the terms of this Agreement. Executive must exercise “Good Reason” by
providing written notice to the Company within four (4) months of the event or
events and shall provide the Company with 60 days to cure.
          5. Covenant Not-To-Disclose. The Company and the Executive recognize
that during the course of Executive’s term of employment with Company pursuant
to this Agreement, the Company will disclose to Executive information concerning
the Company and the Affiliates, their products, their customers, their services,
their trade secrets, their proprietary information and other information
concerning their business all of which constitute valuable assets of the Company
and the Affiliates. The Company and Executive further acknowledge that the
Company has, and will, invest considerable amounts of time, effort and corporate
resources in developing such valuable assets and that disclosure by Executive of
such assets to the public shall cause irreparable harm, damage and loss to the
Company and the Affiliates.
          (a) To protect these assets, the Executive agrees that he shall not,
during the Restricted Period, advise or disclose to any person, corporation,
firm, partnership or other entity

5



--------------------------------------------------------------------------------



 



Mark J. Gendregske Employment Agreement — continued
whatsoever (except the Company or an Affiliate), or any officer, director,
stockholder, partner or associate of any such corporation, firm partnership or
entity any information received from the Company by the Executive during the
course of the Executive’s association with the Company relating to the business
affairs of the Company and the Affiliates including information concerning the
Company’s and the Affiliates’ finances, services, customers, customer lists,
prospective customers, staff, contemplated acquisitions (whether of business or
assets), ideas, proprietary information, methods, marketing investigations,
surveys, research and any other information relating to the business and
objectives of the Company and the Affiliates, except as permitted by this
paragraph 5.
          (b) Executive further agrees that he shall not, during the term of his
employment or any time thereafter, advise or disclose to any person or entity
any trade secret which the Company or any Affiliate has disclosed to Executive
during the course of his employment with the Company.
          (c) In the event the Executive’s employment is terminated, the
Executive agrees that, if requested by the Company, he will acknowledge in
writing that he received the disclosures referred to herein and is under the
obligations referred to in this Agreement.
          (d) This paragraph 5 shall, except as otherwise provided in this
Agreement, survive the termination of this Agreement.
     Any implication in this paragraph 5 to the contrary notwithstanding, this
paragraph 5 hereof shall not, and shall not be deemed to, prohibit the Executive
from disclosing information regarding the Company that (i) is already public
information other than because of any breach of this paragraph 5 by the
Executive; (ii) shall be required by applicable Federal or state laws; (iii)
shall not be confidential or proprietary and shall be required in the ordinary
course of business; (iv) shall be required pursuant to the order of any court or
administrative agency having jurisdiction; provided, however, that the foregoing
shall not permit the disclosure of any trade secret of the Company; and
(v) during the course of the Executive’s employment with the Company disclosure
of any of the foregoing as reasonably required by the Executive in the good
faith performance of his duties under this Agreement.
          6. Covenant Not-To-Induce. The Executive covenants and agrees that
during the Restricted Period, he will not, directly or indirectly, on his own
behalf or in the service or on behalf of others, solicit, induce or attempt to
solicit or induce an employee or other personnel of the Company and the
Affiliates to terminate employment with such party. This paragraph 6 shall,
except as otherwise provided in this Agreement, survive the termination of this
Agreement.
          7. Covenant of Non-Disparagement and Cooperation. The Executive agrees
that he shall not, at any time during or following the term of his employment,
make any remarks disparaging the conduct or character of the Company or any of
its current or former Affiliates, agents, employees, officers, directors,
shareholders, successors or assigns (in the aggregate, such persons and entities
are referred to herein as the “Protected Persons”); provided, however, that
during the term of his employment, the Company acknowledges and agrees that the
Executive may be required from time to time to make such remarks about Protected
Persons for legitimate

6



--------------------------------------------------------------------------------



 



Mark J. Gendregske Employment Agreement — continued
business purposes and if consistent with the discharge of his duties hereunder.
In addition, following termination of his employment hereunder, the Executive
agrees to reasonably cooperate with the Company, at no extra cost, in any
litigation or administrative proceedings (e.g., EEOC charges) involving any
matters with which the Company was involved during the Executive’s employment
with the Company. The Company shall reimburse the Executive for travel and other
related expenses approved by the Company incurred in providing such assistance.
This paragraph 7 shall survive the termination of this Agreement.
          8. Covenant Not To Compete. The Company and the Executive acknowledge
that, by virtue of the Executive’s responsibilities and authority as President
and Chief Executive Officer of the Company, he will, during the course of his
employment, be instrumental in developing, and will receive, highly confidential
information concerning the Company and the Affiliates, their services, their
trade secrets, their proprietary information, and other information concerning
the business of the Company and the Affiliates, much of which is unavailable to
persons of lesser responsibility and authority. The Executive further
acknowledges that the ability of such information to benefit a competitor or
potential competitor of the Company shall cause irreparable harm, damage and
loss to the Company and the Affiliates. To protect the Company and the
Affiliates from the Executive’s using or exploiting this information, the
Executive agrees that he shall not, for a period of twelve (12) months from the
date of termination of his employment for any reason (i) perform substantially
similar job duties or functions as those performed for the Company under this
Agreement for any entity engaged in the Business in the United States of America
(the “Restricted Territory”); or (ii) directly or indirectly, own, manage, join,
control, contract with, be employed by, act in the capacity of an officer,
director, trustee, shareholder or partner or consultant, or participate in any
manner in the ownership, management, operation, or control of any business or
person engaged in the Business in the Restricted Territory wherein the Executive
would perform substantially similar duties or job functions as those performed
for the Company under this Agreement; provided, however, the Executive shall be
permitted to own not more than five percent (5%) of the stock of a corporation
required to file reports pursuant to the Securities Exchange Act of 1934. As to
the foregoing, the Executive acknowledges that he has the ability to earn a
comparable income within or without the Restricted Territory as a manager or
executive for persons or entities not engaged in the Business and that earning a
livelihood by working for persons or entities not engaged in the Business within
or without the Restricted Territory would not constitute a hardship or an
unreasonable restriction on the Executive or restrict him from earning
comparable income. This paragraph 8 shall survive termination of this Agreement.
     For the purposes of this Agreement, “Restricted Period” means period
commencing as of the date hereof and ending on that date three (3) years after
the termination of the Executive’s employment with the Company for any reason,
whether voluntary or involuntary.
     For the purposes of this Agreement, “Business” means the transportation of
automobiles and light trucks from the manufacturer to retailers and related
activities and providing logistics and distribution services to the new and used
vehicle distribution market and automotive industry.

7



--------------------------------------------------------------------------------



 



Mark J. Gendregske Employment Agreement — continued
          9. Inventions and Patents. The Executive acknowledges that all
inventions, innovations, improvements, developments, methods, designs, analyses,
drawings, reports and all similar or related information (whether or not
patentable) which relate to the Company’s or any of its Affiliates’ actual or
anticipated business, research and development or existing or future products or
services and which are conceived, developed or made by the Executive while
employed by the Company and its Affiliates (“Work Product”) belong to the
Company or such Subsidiary. The Executive shall promptly disclose such Work
Product to the Board and, at the Company’s expense, perform all actions
reasonably requested by the Board (whether during or after the Employment
Period) to establish and confirm such ownership (including, without limitation,
assignments, consents, powers of attorney and other instruments).
          10. Enforcement. If, at the time of enforcement of paragraph 6 or 7 of
this Agreement, a court holds that the restrictions stated herein are
unreasonable under circumstances then existing, the Parties hereto agree that
the maximum period, scope or geographical area reasonable under such
circumstances shall be substituted for the stated period, scope or area. Because
the Executive’s services are unique and because the Executive has access to
Confidential Information and Work Product, the Parties hereto agree that money
damages would not be an adequate remedy for any breach of this Agreement.
Therefore, in the event a breach or threatened breach of this Agreement, the
Company or its successors or assigns, in addition to other rights and remedies
existing in their favor, shall be entitled to specific performance and/or
injunctive or other equitable relief from a court of competent jurisdiction in
order to enforce, or prevent any violations of, the provisions hereof (without
posting a bond or other security).
          11. Executive’s Representations. The Executive hereby represents and
warrants to the Company that (i) the execution, delivery and performance of this
Agreement by the Executive do not and shall not conflict with, breach, violate
or cause a default under any contract, agreement, instrument, order, judgment or
decree to which the Executive is a party or by which she is bound; (ii) the
Executive is not a party to or bound by any employment agreement, noncompete
agreement or confidentiality agreement with any other person or entity which
conflicts with the Executive’s duties and responsibilities under this Agreement;
and (iii) upon the execution and delivery of this Agreement by the Company, this
Agreement shall be the valid and binding obligation of Executive, enforceable in
accordance with its terms.
          12. Survival. Paragraphs 4(b) and 5 through 17 shall survive and
continue in full force in accordance with their terms notwithstanding the
expiration or termination of the Employment Period.
          13. Notices. Any notice provided for in this Agreement shall be in
writing and shall be either personally delivered, sent by reputable overnight
courier service or mailed by first class mail, return receipt requested, to the
recipient at the address below indicated:
Notices to Executive:

Mark J. Gendregske
7878 Foster Rd.
Clarkston, Michigan 48346

8



--------------------------------------------------------------------------------



 



Mark J. Gendregske Employment Agreement — continued
Notices to the Company:

Allied Holdings, Inc.
160 Clairemont Avenue, Suite 200
Decatur, GA 30030
Attn: General Counsel
or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party. Any
notice under this Agreement shall be deemed to have been given when so
delivered, sent or mailed.
          14. Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any action in any other jurisdiction, but this Agreement
shall be reformed, construed and enforced in such jurisdiction as if such
invalid, illegal or unenforceable provision had never been contained herein.
          15. Complete Agreement. This Agreement and other documents of even
date herewith embody the complete agreement and understanding among the Parties
and supersede and preempt any prior understandings, agreements or
representations by or among the Parties, written or oral, which may have related
to the subject matter hereof in any way.
          16. No Strict Construction. The language used in this Agreement shall
be deemed to be the language chosen by the Parties hereto to express their
mutual intent, and no rule of strict construction shall be applied against any
Party.
          17. Counterparts. This Agreement may be executed in separate
counterparts, each of which is deemed to be an original and all of which taken
together constitute one and the same agreement.
          18. Successors and Assigns. This Agreement is intended to bind and
inure to the benefit of and be enforceable by the Executive, the Company and
their respective heirs, successors and assigns, except that the Executive may
not assign his rights or delegate his duties or obligations hereunder without
the prior written consent of the Company.
          19. Arbitration of Disputes. Should any disputes arise under the terms
of this Agreement, they shall be submitted to the American Arbitration
Association (“AAA”) pursuant to the Employment Arbitration Rules and Mediation
Procedures Amended and Effective July 1, 2006. The hearing shall be held in the
Detroit Metropolitan area. The arbitrator shall have authority to award costs
and attorney fees to the prevailing party. The award of the arbitrator will be
entered in any court of competent jurisdiction. The Parties further agree that
they shall not exercise self-help by refusing to comply with any portion of this
Agreement should a claim be made that the other Party has violated the
Agreement. Instead, the sole remedy for an alleged

9



--------------------------------------------------------------------------------



 



Mark J. Gendregske Employment Agreement — continued
breach by either Party shall be made exclusively through the AAA Arbitration
procedure. This does not prohibit the right of the Parties to seek equitable
relief from a court of law pending the outcome of the arbitration process.
          20. Choice of Law. All issues and questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by, and construed in accordance with, the laws of the State of
Michigan, without giving effect to any choice of law or conflict of law rules or
provisions (whether of the State of Michigan or any other jurisdiction) that
would cause the application of the laws of any jurisdiction other than the State
of Michigan.
          21. Amendment and Waiver. The provisions of this Agreement may be
amended or waived only with the prior written consent of the Company (as
approved by the Board) and the Executive, and no course of conduct or course of
dealing or failure or delay by any Party hereto in enforcing or exercising any
of the provisions of this Agreement (including, without limitation, the
Company’s right to terminate the Employment Period for Cause) shall affect the
validity, binding effect or enforceability of this Agreement or be deemed to be
an implied waiver of any provision of this Agreement.
          IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as
of the date first written above.
ALLIED HOLDINGS, INC.

     
 
  /s/ Thomas M. Duffy
 
   
 
  By: Thomas M. Duffy
Dated: May 11, 2007
  Its: Vice President, Secretary and General Counsel
 
   
Dated: May 11, 2007
  /s/ Mark J. Gendregske
 
   
 
  Mark J. Gendregske

10